NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10451

                Plaintiff-Appellee,             D.C. No. 1:14-cr-00707-SOM-1

 v.

DOUGLAS FARRAR, Sr.,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Douglas Farrar, Sr., appeals from the district court’s judgment and

challenges the 324-month sentence imposed following his jury-trial conviction for

conspiracy to distribute and possess with the intent to distribute methamphetamine

and cocaine, distribution of methamphetamine, and attempting to possess with



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
intent to distribute methamphetamine and cocaine, in violation of 18 U.S.C. § 2,

and 21 U.S.C. §§ 841, 846. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Farrar contends that the district court procedurally erred by failing to make

express findings regarding the willfulness and materiality of his suppression

hearing testimony when it imposed a 2-level enhancement for obstruction of justice

under U.S.S.G. § 3C1.1. When a district court relies on perjured testimony to

enhance a defendant’s guideline range under U.S.S.G. §3C1.1, it must make

express findings that the defendant willfully gave false testimony on a material

matter. See United States v. Castro-Ponce, 770 F.3d 819, 822 (9th Cir. 2014).

Here, the district court made express findings concerning falsity and willfulness

during the sentencing hearing and expressly adopted as its factual findings the

presentence report, which addressed all of the required elements. Moreover, the

district court’s order denying Farrar’s suppression motion made clear how Farrar’s

testimony was material to the determination whether to suppress the evidence.

Under these circumstances, the district court did not plainly err. See United States

v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Farrar also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The below-Guidelines sentence is substantively reasonable in light of


                                          2                                     18-10451
the 18 U.S.C. § 3553(a) factors and the totality of the circumstances, including

Farrar’s criminal history and the nature of the offense. See Gall, 552 U.S. at 51;

see also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009)

(“The weight to be given the various factors in a particular case is for the discretion

of the district court.”).

       AFFIRMED.




                                          3                                    18-10451